Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 4, 2021

                                      No. 04-21-00476-CV

                         IN THE INTEREST OF A.R.M., A CHILD

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 19-11-26159-CV
                          Honorable Dennis Powell, Judge Presiding


                                         ORDER
        The reporter’s record is due on November 8, 2021. On November 3, 2021, the court
reporter filed a notification of late record, requesting until December 1, 2021, to file the
reporter’s record. We GRANT IN PART the court reporter’s requested extension and ORDER
the court reporter to file the reporter’s record in this court on or before November 18, 2021. The
court reporter is reminded that this is an accelerated appeal of an order terminating the
appellant’s parental rights. Consequently, each extension of the deadline to file the reporter’s
record must not exceed 10 days, see TEX. R. APP. P. 35.3(c); cumulative extensions must not
exceed 30 days, absent extraordinary circumstances, see id. R. 28.4(b)(2); and this appeal must
be disposed of by this court within 180 days of the date the notice of appeal was filed, see TEX.
R. JUD. ADMIN. 6.2. Given the time constraints governing the disposition of this appeal, further
requests for extensions of time will be disfavored.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court